U.S. BANCORP FUND SERVICES, LLC 615 E. Michigan Street Milwaukee, WI 53202 May 2, 2013 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C. 20549 Re: File Nos. Brookfield Investment Funds 333-174323 and 811-22558 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, Brookfield Investment Funds (the “Trust”) hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment dated April 30, 2013, and filed electronically as Post-Effective Amendment No. 5 to the Trust’s Registration Statement on Form N-1A on April 30, 2013. If you have any questions or require further information, do not hesitate to contact me at (414) 765-6121. Sincerely, /s/ Angela L. Pingel Angela L. Pingel, Esq. For U.S. Bancorp Fund Services, LLC Cc: Michael Rosella, Esq. PAUL HASTINGS LLP
